Name: Commission Directive 98/14/EC of 6 February 1998 adapting to technical progress Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  technology and technical regulations;  marketing;  land transport
 Date Published: 1998-03-25

 Avis juridique important|31998L0014Commission Directive 98/14/EC of 6 February 1998 adapting to technical progress Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Text with EEA relevance) Official Journal L 091 , 25/03/1998 P. 0001 - 0061COMMISSION DIRECTIVE 98/14/EC of 6 February 1998 adapting to technical progress Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 97/27/EC (2), and in particular Article 13(2) thereof,Having regard to Council Directive 92/53/EEC of 18 June 1992 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (3), and in particular Article 3 thereof,Whereas Directive 92/53/EEC calls upon the Commission to propose on the basis of a report to be drawn up by 31 December 1994, amendments required to improve the type-approval arrangements and to facilitate the entry into service of the vehicles in the Member States;Whereas according to Article 9 of Directive 70/156/EEC, the equivalence of the international Regulations of the Economic Commission for Europe of the United Nations (UN/ECE) listed in Part II of Annex IV to that Directive with the corresponding separate Directives should be recognized; whereas it is necessary to amend and to keep up-to-date the relevant Annex and the table of equivalence in order to maintain transparency between the Regulations and the Directives;Whereas according to Article 10 of Directive 70/156/EEC, the Member States granting a type-approval are required to take the necessary measures in accordance with Annex X to verify that adequate arrangements have been made to ensure that production vehicles, systems, components or separate technical units conform to the approved type;Whereas it is essential that the requirements governing control of the conformity of production to be carried out by the approval authorities should be harmonised; whereas, in order to ensure uniformity of application and interpretation, it is therefore necessary to include specific guidance on the procedures to be followed;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 70/156/EEC is hereby amended as follows:1. Article 3(1) is replaced by the following:'1. Applications for vehicle type-approval shall be submitted by the manufacturer to the approval authority of a Member State. An application shall be accompanied by an information folder containing the information required by Annex III, and by the approval certificates for each of the applicable separate Directives as required in Annex IV or XI; also, the information package for system and separate technical unit approvals in respect of each separate Directive shall be made available to the approval authority throughout the period up to the date when the approval is either issued or refused.`;2. Article 4(1) is amended as follows:(a) in point (c), 'a relevant separate Directive` is replaced by 'the relevant separate Directive as mentioned in Annex IV or XI`;(b) in point (d), 'the relevant separate Directive` is replaced by 'the relevant separate Directive as mentioned in Annex IV or XI`;(c) the following subparagraphs are added:'In the case of a vehicle approval relating to Annex XI or to Article 8(2)(c), or in case of a system, component, or separate technical unit approval relating to Annex XI or to Article 8(2)(c) and including restrictions or exemptions from some provisions of the relevant separate Directive, the approval certificate shall include the restrictions on its validity and the exemptions granted and shall be given a special approval number according to the provisions of Annex VII.Where particulars in the information folders referred to in (a), (b), (c), and (d) above specify provisions for special purpose vehicles as denoted in the relevant columns of Annex XI and its Appendices, the type-approval certificate shall also specify such provisions and exemptions.`;3. Article 5 is replaced by the following:'Article 5Amendments to type-approvals1. The Member State which has granted type-approval must take the necessary measures to ensure that it is informed of any change in the particulars appearing in the information package.2. The application for amendment of a type-approval shall be submitted exclusively to the Member States which granted the original type-approval.3. In the case of system, component or separate technical unit approval, if particulars appearing in the information package have changed, the approval authority of the Member State in question shall issue revised page(s) of the information package as necessary, marking each revised page to show clearly the nature of the change and the date of re-issue; a consolidated, updated version of the information package accompanied by a detailed description of the change shall also be deemed to meet this requirement.On any occasion when revised pages or a consolidated, updated version are issued, the index to the information package (which is attached to the approval certificate) shall also be amended to show the latest dates of revised pages or the date of the consolidated, updated version.If, in addition, any information on the approval certificate (excluding its attachments) has changed or the requirements of the Directive have changed since the date currently on the approval, the amendment shall be designated as 'extension` and the approval authority of the Member State in question shall issue a revised approval certificate (denoted by an extension number) which shall show clearly the reason for extension and the date of re-issue.If the approval authority of the Member State in question finds that an amendment to an information package warrants fresh tests or checks, it shall inform the manufacturer thereof and issue the documents mentioned in the first, second and third subparagraphs only after the conduct of successful fresh tests or checks.4. In the case of vehicle type-approval, if particulars appearing in the information package have changed, the approval authority of the Member State in question shall issue revised page(s) of the information package as necessary, marking each revised page to show clearly the nature of the change and the date of re-issue; a consolidated, updated version of the information package accompanied by a detailed description of the change shall also be deemed to meet this requirement.On any occasion when revised pages or a consolidated, updated version are issued, the index to the information package (which is attached to the approval certificate) shall also be amended to show the latest dates of revised pages or the date of the consolidated, updated version.In, in addition, either further inspections are required or any information on the approval certificate (excluding its attachments) has changed or the requirements of any of the separate Directives applicable to the date from which first entry into service is prohibited have changed since the date currently on the vehicle approval, the amendment shall be designated as 'extension` and the approval authority of the Member State in question shall issue a revised approval certificate (denoted by an extension number) which shall show clearly the reason for extension and the date of re-issue.If the approval authority of the Member State in question finds that an amendment to an information package warrants fresh inspections, it shall inform the manufacturer thereof and issue the documents mentioned in the first, second and third subparagraphs only after the conduct of successful fresh inspections. Any revised document shall be sent to all other approval authorities within one month.5. Where it becomes apparent that a vehicle type-approval is about to become invalid because one or more of the separate Directive approvals referred to in its information package is about to become invalid or because of the introduction of a new separate Directive in Annex IV, Part I, the approval authority of the Member State which granted that approval shall, not less than one month before the vehicle type-approval ceases to be valid, communicate that fact to the approval authorities of the other Member States together with an indication of the relevant date or the vehicle identification number of the last vehicle produced in conformity with the old certificate.6. For vehicle categories not affected by a change of requirements in separate Directives or in this Directive, no amendment to the approval shall be required.`;4. in Article 6(1), the following subparagraph is added:'The certificate of conformity shall be made in such a way to prevent any forgery. For this purpose, the printing shall be made on paper protected either by coloured graphics or watermarked with the manufacturer's identification mark.`;5. Article 8(2) is amended as follows:(a) point (b) is amended as follows:(i) in point 1 'quantitative` is deleted;(ii) point 2 is replaced by the following:'2. For point 1 to be applied to one or more types of a given category, the manufacturer must submit a request to the competent authority of each Member State concerned by the entry into service of such types of vehicle. The request must specify the technical and/or economic reasons on which it is based.Within three months these Member States shall decide whether and for which number of units, they accept the vehicle type concerned to be registered within their territory.Each Member State concerned by the entry into service of such types of vehicle shall be responsible for ensuring that the manufacturer complies with the provisions of Annex XII.B.Member States shall each year send the Commission a list of exemptions granted.`;(b) point (c) is replaced by the following:'(c) Vehicles, components or separate technical units incorporating technologies or concepts which cannot, owing to their specific nature, comply with one or more of the requirements of one or more of the separate DirectivesIn this case, the Member State may grant an approval restricted in validity to its own territory, but shall within one month of so doing, send a copy of the approval certificate and its attachments to the approval authorities of the other Member States and to the Commission. At the same time, it shall send a request to the Commission to be allowed to grant a type-approval in accordance with this Directive. The request shall be accompanied by a file containing the following elements:- the reason why the technologies or concepts in question prevent the vehicle, component or separate technical unit from complying with the requirements of one or more of the relevant separate Directives,- a description of the areas of safety and environmental protection concerned and the measures taken,- a description of the tests and their results that demonstrate at least an equivalent level of safety and environmental protection as is provided by the requirements of one or more of the relevant separate Directives,- proposals for amendments to the relevant separate Directives or new separate Directive(s) as applicable.The Commission shall, within three months after the date of receipt of the complete file, submit a draft decision to the Committee referred to in Article 13. The Commission shall, in accordance with the procedure laid down in Article 13, decide whether or not to allow the Member State to grant an approval in accordance with this Directive.Only the request to grant an approval and the draft decision will be transmitted to the Member States in their national language(s), but Member States may request all the elements of the file in the original language as a prerequisite to a decision being taken in accordance with the procedure laid down Article 13.If a decision is taken to approve the request, the Member State may issue a type-approval in accordance with this Directive. In such cases, the decision shall also establish whether to place any restrictions (such as a time period) on its validity. In no case should the validity of the approval be less than 36 months.When the relevant separate Directive(s) have been adapted to technical progress such that the vehicles, components or separate technical units for which approvals have been granted under the provisions of this subparagraph (c), comply with the amending Directive(s), the Member States shall convert such approvals to normal approvals making any necessary allowances for the time needed, e.g. for manufacturers to change approval markings on components. This will include deletion of any reference to restrictions or exemptions and replace any special approval numbers by normal approval numbers.If the necessary steps to adapt the separate Directive(s) have not been taken, the validity of approvals granted under the provisions of this point may be extended upon request of the Member State which granted the approval by a further decision taken in accordance with the procedure laid down in Article 13.`;6. in Article 10(2), the second sentence is replaced by the following:'Verification to ensure that products conform to the approved type shall be limited to the procedures set out in Sections 2 and 3 of Annex X and in those separate Directives that contain specific requirements.`;7. in Article 13, the following paragraph 5 is added:'5. Should the Commission adopt amendments to a separate Directive, it shall on the basis of the same amendments adopt appropriate amendments to the relevant Annexes to this Directive.`;8. the Annexes are amended in accordance with the Annex to this Directive.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 September 1998 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall communicate to the Commission the texts of the main provisions of the national law which they adopt in the field covered by this Directive.3. Member States shall apply the provisions referred to in paragraph 1 for new vehicle types from 1 October 1998. However, at the request of the manufacturer, the previous model of the certificate of conformity may still be used for 12 months after that date for complete vehicles and 18 months for completed vehicles following multi-stage approval4. This Directive shall not invalidate any approval granted before its entry into force, nor prevent extension of such approvals under the terms of the Directive under which they were originally granted. However, as from 12 months after the date specified in paragraph 3 for complete vehicles and 18 months for completed vehicles following multi-stage approval, all certificates of conformity issued by the manufacturer shall comply with the model specified in Annex IX to Directive 70/156/EEC as amended by this Directive.5. As far as vehicle type-approval is concerned, Member States shall apply this Directive only to vehicles of category M1 equipped with an internal combustion engine pending an amendment of the Annexes in order to include vehicles of category M1 powered by engines other than internal combustion engines and other vehicle categories. In the meantime, the provisions of Article 10 of Directive 70/156/EEC, as amended by Directive 87/403/EEC (4), shall be applicable to vehicle type-approval of other vehicle categories.6. Member States shall apply Article 4(1) of Directive 70/156/EEC as amended by this Directive, only at the request of the manufacturer for special purpose vehicles mentioned in Annex XI until the date(s) specified in an amendment to this Directive, in order to include vehicles of categories other than M1.In the meantime Member States shall grant national type-approval to, and permit registration, sale and entry into service of such vehicles, or components and separate technical units for such vehicles in accordance with the provisions of Article 10 of Directive 70/156/EEC.7. Until 31 December 1997 for complete vehicles, until 31 December 1999 for completed vehicles following multi-stage approval and until the dates referred to in paragraph 6 for special purpose vehicles mentioned in Annex XI, Article 7(1) and (2) of Directive 70/156/EEC, as amended by this Directive, shall not apply to vehicles, components on separate technical units belonging to a type for which a national type-approval has been granted before 1 January 1996 for complete vehicles or before 1 January 1998 for completed vehicles following multi-stage approval, nor shall it apply to special purpose vehicles before the dates referred to in paragraph 6 or to a type which a Member State has registered or approved for sale or entry in to service before 1 January 1996 for complete vehicles or 1 January 1998 for completed vehicles following multi-stage approval or the dates referred to in paragraph 6.8. Approvals forming part of the national type-approval procedure referred to in paragraphs 6 and 7 which have been granted pursuant to the separate Directives shall remain in force after the dates laid down in paragraphs 6 and 7 unless one of the conditions laid down in the fourth subparagraph of Article 5(3) of Directive 70/156/EEC, as amended by this Directive, applies.9. Pending the harmonization of registration and taxation systems of the Member States in relation to vehicles covered by this Directive, Member States may use national code systems in order to facilitate registration and taxation in their territory. For this purpose, Member States may subdivide the versions shown in Part II of Annex III, provided that the particulars used for the subdivision are explicitly stated in the information package or can be derived from it by a simple calculation. Member States may also request that the certificate of conformity be supplemented by the national code number(s).10. Pending an amendment to Directive 70/156/EEC in order to include also vehicles of categories other than M1, for special purpose vehicles mentioned in Annex XI following multi-stage type-approval, Member States may grant vehicle approvals based on approval certificates granted to the manufacturer of the base/incomplete vehicle of such categories where the provisions of Annex XI allow the vehicle to fulfil the requirements applying to the category to which the base/incomplete vehicle belongs.In addition, for the subsequent registration procedures, the manufacturer of the base/incomplete vehicle of categories other than M1 shall issue a written declaration in accordance with Annex XV.11. Subject to points (a) and (b) of Article 8(2) of Directive 70/156/EEC, as amended by this Directive, paragraphs 6 and 7 of this Article shall not permit Member States to derogate from any provisions of a separate Directive or of this Directive which lay down requirements based on total harmonization in respect of the type-approval and the initial entry into service of a vehicle, component or separate technical unit.12. The provisions in point (b) of Article 8(2), with the exception of the words 'under Article 5(5)` and of the second indent of point 1, shall apply to vehicles of category M1 equipped with an internal combustion engine which are registered after the dates specified in paragraph 7 of this Article and are not accompanied by a valid certificate of conformity.13. The validity of type-approvals previously granted under the provisions of point (c) of Article 8(2) of Directive 70/156/EEC shall be deemed extended for a single period of 12 months from their expiring date.Article 3 1. Not later than 31 December 2000, on the basis of relevant information communicated by the competent approval authorities, the Commission shall draw up a report on the application of the European type-approval procedures, paying particular, but not exclusive, attention to the impact on small and medium enterprises (SME) involved in multi-stage build, and if appropriate, shall propose the amendments required to improve the harmonisation process.2. Not later than 31 December 2000 the Commission shall draw up a report on the conditions of application of point 1, Section B of Annex II to Directive 70/156/EEC as amended by this Directive in the Member States and, if appropriate, shall propose a simplification of these requirements.Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 6 February 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 233, 25.8.1997, p. 1.(3) OJ L 225, 10.8.1992, p. 1.(4) OJ L 220, 8.8.1987, p. 44.ANNEX 1. The following is inserted at the end of the 'List of Annexes`:'ANNEX XV: Declaration of the manufacturer of base/incomplete vehicles of categories other than M1.`2. Annex I is hereby replaced by the following:'>START OF GRAPHIC>ANNEX I (a)COMPLETE LIST OF INFORMATION FOR THE PURPOSES OF VEHICLE TYPE-APPROVAL(All information documents in this Directive and in separate Directives must consist only of extracts from, and adhere to the item numbering sysem of, this total list.)The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail.If the systems, components or separate technical units have electronic controls information concerning their performance must be supplied.0. GENERAL0.1. Make (trade name of manufacturer): .0.2. Type: .0.2.1. Commercial name(s) (if available): .0.3. Means of identification of type, if marked on the vehicle (b): .0.3.1. Location of that marking: .0.4. Category of vehicle (c): .0.4.1. Classification(s) according to the dangerous goods which the vehicle is intended to transport: .0.5. Name and address of manufacturer: .0.6. Location of statutory plates and inscriptions and method of affixing0.6.1. On the chassis: .0.6.2. On the bodywork: .0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: .0.8. Address(es) of assembly plant(s): .1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE1.1. Photographs and/or drawings of a representative vehicle: .1.2. Dimensional drawing of the whole vehicle: .1.3. Number of axles and wheels: .1.3.1. Number and position of axles with double wheels: .1.3.2. Number and position of steered axles: .1.3.3. Powered axles (number, position, interconnection): .1.4. Chassis (if any) (overall drawing): .1.5. Material used for the side-members (d): .1.6. Position and arrangement of the engine: .1.7. Driving cab (forward control or bonneted) (z): .1.8. Hand of drive: left/right (1)1.8.1. Vehicle is equipped to be driven in right/left (1) hand traffic1.9. Specify if the motor vehicle is intended to tow semi-trailers or other trailers and if the trailer is a semi-, drawbar or centre-axle trailer; specify vehicles specially designed for the controlled-temperature carriage of goods: .2. MASSES AND DIMENSIONS (e) (in kg and mm) (Refer to drawing where applicable)2.1. Wheel base(s) (fully loaded) (f): .2.1.1. In the case of semi-trailers2.1.1.1. Distance between the axis of the fifth wheel king-pin and the rearmost end of the semi-trailer: .2.1.1.2. Maximum distance between the axis of the fifth wheel king-pin and any point on the front of the semi-trailer: .2.1.1.3. Semi-trailer special wheelbase (as defined in Section 7.6.1.2 of Annex I to Directive 97/27/EC): .2.2. In the case of semi-trailer towing vehicles2.2.1. Fifth wheel lead (maximum and minimum; indicate the permissible values in the case of an incomplete vehicle (g): .2.2.2. Maximum height of the fifth wheel (standardised) (h): .2.3. Axle track(s) and width(s)2.3.1. Track of each steered axle (i): .2.3.2. Track of all other axles (i): .2.3.3. Width of the widest rear axle: .2.3.4. Width of the foremost axle: .2.4. Range of vehicle dimensions (overall)2.4.1. For chassis without bodywork2.4.1.1. Length (j): .2.4.1.1.1. Maximum permissible length: .2.4.1.1.2. Minimum permissible length: .2.4.1.2. Width (k): .2.4.1.2.1. Maximum permissible width: .2.4.1.2.2. Minimum permissible width: .2.4.1.3. Height (in running order) (l) (for suspensions adjustable for height, indicate normal running position): .2.4.1.4. Front overhang (m): .2.4.1.4.1. Approach angle (na): ...... degrees2.4.1.5. Rear overhang (n): .2.4.1.5.1. Departure angle (nb): ...... degrees2.4.1.5.2. Minimum and maximum permissible overhang of the coupling point (nd): .2.4.1.6. Ground clearance (as defined in point 4.5 of Section A of Annex II to Directive 70/156/EEC)2.4.1.6.1. Between the axles: .2.4.1.6.2. Under the front axle(s): .2.4.1.6.3. Under the rear axle(s): .2.4.1.7. Ramp angle (nc) ...... degrees2.4.1.8. Extreme permissible positions of the centre of gravity of the body and/or interior fittings and/or equipment and/or payload: .2.4.2. For chassis with bodywork2.4.2.1. Length (j): .2.4.2.1.1. Length of the loading area: .2.4.2.2. Width (k): .2.4.2.2.1. Thickness of the walls (in the case of vehicles designed for controlled-temperature carriage of goods): .2.4.2.3. Height (in running order) (l) (for suspensions adjustable for height, indicate normal running position): .2.4.2.4. Front overhang (m): .2.4.2.4.1. Approach angle (na): ...... degrees2.4.2.5. Rear overhang (n): .2.4.2.5.1. Departure angle (nb): ...... degrees2.4.2.5.2. Minimum and maximum permissible overhang of the coupling point (nd): .2.4.2.6. Ground clearance (as defined in point 4.5 of Section A of Annex II to Directive 70/156/EEC)2.4.2.6.1. Between the axles: .2.4.2.6.2. Under the front axle(s): .2.4.2.6.3. Under the rear axle(s): .2.4.2.7. Ramp angle (nc): ...... degrees2.4.2.8. Extreme permissible positions of the centre of gravity of the payload (in the case of non-uniformed load): .2.5. Mass of the bare chassis (without cab, coolant, oils, fuel, spare wheel, tools and driver): .2.5.1. Distribution of this mass among the axles: .2.6. Mass of the vehicle with bodywork, and with coupling device in the case of a towing vehicle of category other than M1, in running order, or mass of the chassis with cab if the manufacturer does not fit the bodywork and/or coupling device (including coolant, oils, fuel, 100 % other liquids except used waters, tools, spare wheel and driver and, for buses and coaches, the mass of the crew member (75 kg) if there is a crew seat in the vehicle) (o) (maximum and minimum for each variant): .2.6.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (maximum and minimum for each variant): .2.7. Minimum mass of the completed vehicle as stated by the manufacturer, in the case of an incomplete vehicle: .2.7.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point: .2.8. Technically permissible maximum laden mass stated by the manufacturer (y) (maximum and minimum for each variant): .2.8.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (maximum and minimum for each variant): .2.9. Technically permissible maximum load/mass on each axle: .2.10. Technically permissible maximum load/mass on each axle group: .2.11. Technically permissible maximum towable mass of the motor vehicle in case of2.11.1. Drawbar trailer: .2.11.2. Semi-trailer: .2.11.3. Centre-axle trailer: .2.11.3.1. Maximum ratio of the coupling overhang (p) to the wheel base: .2.11.3.2. Maximum V-value: ...... kN2.11.4. Technically permissible maximum mass of the combination: .2.11.5. Vehicle is/is not(1) suitable for towing loads (item 1.2 of Annex II to Directive 77/389/EEC)2.11.6. Maximum mass of unbraked trailer: .2.12. Technically permissible maximum static vertical load/mass on the vehicle's coupling point:2.12.1. Of the motor vehicle: .2.12.2. Of the semi-trailer or centre-axle trailer: .2.12.3. Maximum permissible mass of the coupling device (if not fitted by the manufacturer): .2.13. Swept path: .2.14. Engine power/maximum mass ratio: ...... kW/kg2.14.1. Engine power/technically permissible maximum laden mass of the combination ratio (as defined in Section 7.10 of Annex I to Directive 97/27/EC): ...... kW/kg2.15. Hill-starting ability (solo vehicle): ...... %2.16. Intended registration/in service maximum permissible masses (optional: where these values are given, they shall be verified in accordance with the requirements of Annex IV to Directive 97/27/EC): .2.16.1. Intended registration/in service maximum permissible laden mass (maximum and minimum): .2.16.2. Intended registration/in service maximum permissible mass on each axle and in the case of a semi-trailer or centre-axle trailer, intended load on the coupling point stated by the manufacturer if lower than the technically permissible maximum mass on their coupling point (maximum and minimum): .2.16.3. Intended registration/in service maximum permissible mass on each axle group: .2.16.4. Intended registration/in service maximum permissible towable mass (maximum and minimum): .2.16.5. Intended registration/in service maximum permissible mass of the combination (maximum and minimum): .3. POWER PLANT (q)3.1. Manufacturer: .3.1.1. Manufacturer's engine code (as marked on the engine, or other means of identification): .3.2. Internal combustion engine3.2.1. Specific engine information3.2.1.1. Working principle: positive ignition/compression ignition, four stroke/two stroke(1)3.2.1.2. Number and arrangement of cylinders: .3.2.1.2.1. Bore (r): ...... mm3.2.1.2.2. Stroke (r): ...... mm3.2.1.2.3. Firing order: .3.2.1.3. Engine capacity (s): ...... cm ³3.2.1.4. Volumetric compression ratio (2): .3.2.1.5. Drawings of combustion chamber, piston crown and, in the case of positive ignition engines, piston rings: .3.2.1.6. Idling speed (2): ...... min-13.2.1.7. Carbon monoxide content by volume in the exhaust gas with the engine idling (2): ...... % as stated by the manufacturer (positive ignition engines only)3.2.1.8. Maximum net power (t) ...... kW at ...... min-1 (manufacturer's declared value)3.2.1.9. Maximum permitted engine speed as prescribed by the manufacturer: ...... min-13.2.1.10. Maximum net torque (t): ...... Nm at ...... min-1 (manufacturer's declared value)3.2.2. Fuel: diesel oil/petrol/LPG/any other (1)3.2.2.1. RON, leaded: .3.2.2.2. RON, unleaded: .3.2.2.3. Fuel tank inlet: restricted orifice/label (1)3.2.3. Fuel tank(s)3.2.3.1. Service fuel tank(s)3.2.3.1.1. Number, capacity, material: .3.2.3.1.2. Drawing and technical description of the tank(s) with all connections and all lines of the breathing and venting system, locks, valves, fastening devices: .3.2.3.1.3. Drawing clearly showing the position of the tank(s) in the vehicle: .3.2.3.2. Reserve fuel tank(s)3.2.3.2.1. Number, capacity, material: .3.2.3.2.2. Drawing and technical description of the tank(s) with all connections and all lines of the breathing and venting system, locks, valves, fastening devices: .3.2.3.2.3. Drawing clearly showing the position of the tank(s) in the vehicle: .3.2.4. Fuel feed3.2.4.1. By carburettor(s): yes/no (1)3.2.4.1.1. Make(s): .3.2.4.1.2. Type(s): .3.2.4.1.3. Number fitted: .3.2.4.1.4. Adjustments (2)3.2.4.1.4.1. Jets: .3.2.4.1.4.2. Venturis: .3.2.4.1.4.3. Float-chamber level: .3.2.4.1.4.4. Mass of float: .3.2.4.1.4.5. Float needle: .Or the curve of fuel delivery plotted against the air flow and settings required to keep to the curve.3.2.4.1.5. Cold start system: manual/automatic (1)3.2.4.1.5.1. Operating principle(s): .3.2.4.1.5.2. Operating limits/settings (1)(2): .3.2.4.2. By fuel injection (compression ignition only): yes/no (1)3.2.4.2.1. System description: .3.2.4.2.2. Working principle: direct injection/pre-chamber/swirl chamber (1)3.2.4.2.3. Injection pump3.2.4.2.3.1. Make(s): .3.2.4.2.3.2. Type(s): .3.2.4.2.3.3. Maximum fuel delivery (1)(2): ...... mm ³/stroke or cycle at a pump speed of: ...... min-1 or, alternatively, a characteristic diagram: .3.2.4.2.3.4. Injection timing (2): .3.2.4.2.3.5. Injection advance curve (2): .3.2.4.2.3.6. Calibration procedure: test bench/engine (1)3.2.4.2.4. Governor3.2.4.2.4.1. Type: .3.2.4.2.4.2. Cut-off point3.2.4.2.4.2.1. Cut-off point under load: ...... min-13.2.4.2.4.2.2. Cut-off point without load: ...... min-13.2.4.2.5. Injection piping3.2.4.2.5.1. Length: ...... mm3.2.4.2.5.2. Internal diamter: ...... mm3.2.4.2.6. Injector(s)3.2.4.2.6.1. Make(s): .3.2.4.2.6.2. Type(s): .3.2.4.2.6.3. Opening pressure (2): ...... kPa or characteristic diagram (2): .3.2.4.2.7. Cold start system3.2.4.2.7.1. Make(s): .3.2.4.2.7.2. Type(s): .3.2.4.2.7.3. Description: .3.2.4.2.8. Auxiliary starting aid3.2.4.2.8.1. Make(s): .3.2.4.2.8.2. Type(s): .3.2.4.2.8.3. System description: .3.2.4.3. By fuel injection (positive ignition only): yes/no(1)3.2.4.3.1. Working principle: intake manifold (single-/multi-point(1))/direct injection/other (specify)(1): .3.2.4.3.2. Make(s): .3.2.4.3.3. Type(s): .3.2.4.3.4. System description3.2.4.3.4.1. Type or number of the control unit: .3.2.4.3.4.2. Type of fuel regulator: .3.2.4.3.4.3. Type of air-flow sensor: .3.2.4.3.4.4. Type of fuel distributor: .3.2.4.3.4.5. Type of presure regulator: .3.2.4.3.4.6. Type of micro switch: .3.2.4.3.4.7. Type of idling adjustment screw: .3.2.4.3.4.8. Type of throttle housing: .3.2.4.3.4.9. Type of water temperature sensor: .3.2.4.3.4.10. Type of air temperature sensor: .3.2.4.3.4.11. Type of air temperature switch: .In the case of systems other than continuous injection give equivalent details3.2.4.3.5. Injectors: opening pressure (2): ...... kPa or characteristic diagram (2): .3.2.4.3.6. Injection timing: .3.2.4.3.7. Cold start system3.2.4.3.7.1. Operating principle(s): .3.2.4.3.7.2. Operating limits/settings (1)(2): .3.2.4.4. Feed pump3.2.4.4.1. Pressure (2): ...... kPa or characteristic diagram (2): .3.2.5. Electrical system3.2.5.1. Rated voltage: ...... V, positive/negative ground (1)3.2.5.2. Generator3.2.5.2.1. Type: .3.2.5.2.2. Nominal output: ...... VA3.2.6. Ignition3.2.6.1. Make(s): .3.2.6.2. Type(s): .3.2.6.3. Working principle: .3.2.6.4. Ignition advance curve (2): .3.2.6.5. Static ignition timing (2): ...... degrees before TDC3.2.6.6. Contact-point gap (2): ...... mm3.2.6.7. Dwell-angle (2): ...... degrees3.2.7. Cooling system (liquid/air) (1)3.2.7.1. Nominal setting of the engine temperature control mechanism: .3.2.7.2. Liquid3.2.7.2.1. Nature of liquid: .3.2.7.2.2. Circulating pump(s): yes/no (1)3.2.7.2.3. Characteristics: . , or3.2.7.2.3.1. Make(s): .3.2.7.2.3.2. Type(s): .3.2.7.2.4. Drive ratio(s): .3.2.7.2.5. Description of the fan and its drive mechanism: .3.2.7.3. Air3.2.7.3.1. Blower: yes/no (1)3.2.7.3.2. Characteristics: . , or3.2.7.3.2.1. Make(s): .3.2.7.3.2.2. Type(s): .3.2.7.3.3. Drive ratio(s): .3.2.8. Intake system3.2.8.1. Pressure charger: yes/no (1)3.2.8.1.1. Make(s): .3.2.8.1.2. Type(s): .3.2.8.1.3. Description of the system (e. g. maximum charge pressure: ...... kPa; wastegate if applicable): .3.2.8.2. Intercooler: yes/no (1)3.2.8.3. Intake depression at rated engine speed and at 100 % loadminimum allowable: ...... kPamaximum allowable: ...... kPa3.2.8.4. Description and drawings of inlet pipes and their accessories (plenum chamber, heating device, additional air intakes, etc.): .3.2.8.4.1. Intake manifold description (include drawings and/or photos): .3.2.8.4.2. Air filter, drawings: ., or3.2.8.4.2.1. Make(s): .3.2.8.4.2.2. Type(s): .3.2.8.4.3. Intake silencer, drawings: ., or3.2.8.4.3.1. Make(s): .3.2.8.4.3.2. Type(s): .3.2.9. Exhaust system3.2.9.1. Description and/or drawing of the exhaust manifold: .3.2.9.2. Description and/or drawing of the exhaust system: .3.2.9.3. Maximum allowable exhaust back pressure at rated engine speed and at 100 % load: ...... kPa3.2.9.4. Exhaust silencer(s): For front, centre, rear silencer: construction, type, marking; where relevant for exterior noise: reducing measures in the engine compartment and on the engine: .3.2.9.5. Location of the exhaust outlet: .3.2.9.6. Exhaust silencer containing fibrous materials: .3.2.10. Minimum cross-sectional areas of inlet and outlet ports: .3.2.11. Valve timing or equivalent data3.2.11.1. Maximum lift of valves, angles of opening and closing, or timing details of alternative distribution systems, in relation to dead centres: .3.2.11.2. Reference and/or setting ranges (1): .3.2.12. Measures taken against air pollution3.2.12.1. Device for recyling crankcase gases (description and drawings): .3.2.12.2. Additional anti-pollution devices (if any, and if not covered by another heading)3.2.12.2.1. Catalytic converter: yes/no (1)3.2.12.2.1.1. Number of catalytic converters and elements: .3.2.12.2.1.2. Dimensions, shape and volume of the catalytic converter(s): .3.2.12.2.1.3. Type of catalytic action: .3.2.12.2.1.4. Total charge of precious metals: .3.2.12.2.1.5. Relative concentration: .3.2.12.2.1.6. Substrate (structure and material): .3.2.12.2.1.7. Cell density: .3.2.12.2.1.8. Type of casing for the catalytic converter(s): .3.2.12.2.1.9. Location of the catalytic converter(s) (place and reference distance in the exhaust line): .3.2.12.2.1.10. Heat shield: yes/no (1)3.2.12.2.2. Oxygen sensor: yes/no (1)3.2.12.2.2.1. Type: .3.2.12.2.2.2. Location: .3.2.12.2.2.3. Control range: .3.2.12.2.3. Air injection: yes/no (1)3.2.12.2.3.1. Type (pulse air, air pump, etc.): .3.2.12.2.4. Exhaust gas recirculation: yes/no (1)3.2.12.2.4.1. Characteristics (flow rate, etc.): .3.2.12.2.5. Evaporative emissions control system: yes/no (1)3.2.12.2.5.1. Detailed description of the devices and their state of tune: .3.2.12.2.5.2. Drawing of the evaporative control system: .3.2.12.2.5.3. Drawing of the carbon canister: .3.2.12.2.5.4. Mass of dry charcoal: ...... grams3.2.12.2.5.5. Schematic drawing of the fuel tank with indication of capacity and material: .3.2.12.2.5.6. Drawing of the heat shield between tank and exhaust system: .3.2.12.2.6. Particulate trap: yes/no (1)3.2.12.2.6.1. Dimensions, shape and capacity of the particulate trap: .3.2.12.2.6.2. Type and design of the particulate trap: .3.2.12.2.6.3. Location (reference distance in the exhaust line): .3.2.12.2.6.4. Method or system of regeneration, description and/or drawing: .3.2.12.2.7. Other systems (description and operation): .3.2.13. Location of the absorption coefficient symbol (compression ignition engines only): .3.2.14. Details of any devices designed to influence fuel economy (if not covered by other items): .3.3. Electric motor3.3.1. Type (winding, excitation): .3.3.1.1. Maximum hourly output: ...... kW3.3.1.2. Operating voltage: ...... V3.3.2. Battery3.3.2.1. Number of cells: .3.3.2.2. Mass: ...... kg3.3.2.3. Capacity: ...... Ah (Amp/hours)3.3.2.4. Position: .3.4. Other engines or motors or combinations thereof (particulars regarding the parts of such engines or motors): .3.5. CO2 emissions/fuel consumption (u) (manfacturer's declared value)3.5.1. CO2 mass emissions: ...... g/km3.5.2. Fuel consumption (urban conditions): ...... l/100 km3.5.3. Fuel consumption (extra-urban conditons): ...... l/100 km3.5.4. Fuel consumption (combined): ...... l/100 km3.6. Temperatures permitted by the manufacturer3.6.1. Cooling system3.6.1.1. Liquid coolingMaximum temperature at outlet: ...... °C3.6.1.2. Aire cooling3.6.1.2.1. Reference point: .3.6.1.2.2. Maximum temperature at reference point: ...... °C3.6.2. Maximum outlet temperature of the inlet intercooler: ...... °C3.6.3. Maximum exhaust temperature at the point in the exhaust pipe(s) adjacent to the outer flange(s) of the exhaust manifold: ...... °C3.6.4. Fuel temperatureminimum: ...... °Cmaximum: ...... °C3.6.5. Lubricant temperatureminimum: ...... °Cmaximum: ...... °C3.7. Engine-driven equipmentMaximum permissible power absorbed by the engine-driven equipment as specified in and under the operating conditons of Directive 80/1269/EEC, Annex I, item 5.1.1, at each engine speed as defined in item 4.1 in Annex III to Directive 88/77/EEC3.7.1. Idling: ...... kW3.7.2. Intermediate: ...... kW3.7.3. Rated: ...... kW3.8. Lubrication system3.8.1. Description of the system3.8.1.1. Position of lubricant reservoir: .3.8.1.2. Feed system (by pump/injection into intake/mixing with fuel, etc.)(1)3.8.2. Lubricating pump3.8.2.1. Make(s): .3.8.2.2. Type(s): .3.8.3. Mixture with fuel3.8.3.1. Percentage: .3.8.4. Oil cooler: yes/no (1)3.8.4.1. Drawing(s): ., or3.8.4.1.1. Make(s): .3.8.4.1.2. Type(s) .4. TRANSMISSION (v)4.1. Drawing of the transmission: .4.2. Type (mechanical, hydraulic, electric, etc.): .4.2.1. A brief description of the electrical/electronic components (if any): .4.3. Moment of inertia of engine flywheel: .4.3.1. Additional moment of inertia with no gear engaged .4.4. Clutch (type): .4.4.1. Maximum torque conversion: .4.5. Gearbox4.5.1. Type (manual/automatic/CVT (continuously variable transmission)) (1)4.5.2. Location relative to the engine: .4.5.3. Method of control: .4.6. Gear ratios>TABLE>4.7. Maximum vehicle speed (in km/h) (w): .4.8. Speedometer (in the case of tachograph give approval mark only)4.8.1. Method of operation and description of drive mechanism: .4.8.2. Instrument constant: .4.8.3. Tolerance of the measuring mechanism (pursuant to item 2.1.3 of Annex II to Directive 75/443/EEC): .4.8.4. Overall transmission ratio (pursuant to item 2.1.2 of Annex II to Directive 75/443/EEC) or equivalent data: .4.8.5. Diagram of the speedometer scale or other forms of display: .4.9. Differential lock: yes/no/optional (1)5. AXLES5.1. Description of each axle: .5.2. Make: .5.3. Type: .5.4. Position of retractable axle(s): .5.5. Position of loadable axle(s): .6. SUSPENSION6.1. Drawing of the suspension arrangements: .6.2. Type and design of the suspension of each axle or group of axles or wheel: .6.2.1. Level adjustment: yes/no/optional (1)6.2.2. A brief description of the electrical/electronic components (if any): .6.2.3. Air-suspension for driving axle(s): yes/no (1)6.2.3.1. Suspension of driving axle equivalent to air-suspension: yes/no (1)6.2.3.2. Frequency and damping of the oscillation of the sprung mass: .6.3. Characteristics of the springing parts of the suspension (design, characteristics of the materials and dimensions): .6.4. Stabilisers: yes/no/optional (1)6.5. Shock absorbers: yes/no/optional (1)6.6. Tyres and wheels6.6.1. Tyre/wheel combination(s) (for tyres indicate size designation, minimum load-capacity index, minimum speed category symbol; for wheels indicate rim size(s) and off-set(s))6.6.1.1. Axles6.6.1.1.1. Axle 1: .6.6.1.1.2. Axle 2: .etc.6.6.1.2. Spare wheel, if any: .6.6.2. Upper and lower limits of rolling radii6.6.2.1. Axle 1: .6.6.2.2. Axle 2: .etc.6.6.3. Tyre pressure(s) as recommended by the vehicle manufacturer: ...... kPa6.6.4. Chain/tyre/wheel combination on the front and/or rear axle that is suitable for the type of vehicle, as recommended by the manufacturer: .6.6.5. Brief description of temporary use spare unit, if any: .7. STEERING7.1. Schematic diagram of steered axle(s) showing steering geometry: .7.2. Transmission and control7.2.1. Type of steering transmission (specify for front and rear, if applicable): .7.2.2. Linkage to wheels (including other than mechanical means; specify for front and rear, if applicable): .7.2.2.1. A brief description of the electrical/electronic components (if any): .7.2.3. Method of assistance, if any: .7.2.3.1. Method and diagram of operation, make(s) and type(s): .7.2.4. Diagram of the steering equipment as a whole, showing the position on the vehicle of the various devices influencing its steering behaviour: .7.2.5. Schematic diagram(s) of the steeering control(s): .7.2.6. Range and method of adjustment, if any, of the steering control: .7.3. Maximum steering angle of the wheels7.3.1. To the right: ...... degrees; number of turns of the steering wheel (or equivalent data): .7.3.2. To the left: ...... degrees; number of turns of the steering wheel (or equivalent data): .8. BRAKESThe following particulars, including means of identification, where applicable, are to be given:8.1. Type and characteristics of the brakes (as defined in Annex I, item 1.6 to Directive 71/320/EEC) with a drawing (e.g. drums or discs, wheels braked, connection to braked wheels, make and type of shoe/pad assemblies and/or linings, effective braking areas, radius of drums, shoes or discs, mass of drums, adjustment devices, relevant parts of the axle(s) and suspension): .8.2. Operating diagram, description and/or drawing of the following braking systems (as defined in Annex I, item 1.2 to Directive 71/320/EEC) with, for example, transmission and control (construction, adjustment, lever ratios, accessibility of control and its position, ratchet controls in the case of mechanical transmission, characteristics of the main parts of the linkage, cylinders and control pistons, brake cylinders or equivalent components in the case of electrical braking systems)8.2.1. Service braking system: .8.2.2. Secondary braking system: .8.2.3. Parking braking system: .8.2.4. Any additional braking system: .8.2.5. Break-away braking system: .8.3. Control and transmission of trailer braking systems in vehicles designed to tow a trailer: .8.4. Vehicle is equipped to tow a trailer with electric/pneumatic/hydraulic (1) service brakes: yes/no (1)8.5. Anti-lock braking system: yes/no/optional (1)8.5.1. For vehicles with anti-lock systems, description of system operation (including any electronic parts), electric block diagram, hydraulic or pneumatic circuit plan: .8.6. Calculation and curves according to the Appendix to item 1.1.4.2 of Annex II to Directive 71/320/EEC (or the Appendix to Annex XI, if applicable): .8.7. Description and/or drawing of the energy supply (also to be specified for power-assisted braking systems): .8.7.1. In the case of compressed-air braking systems, working pressure p2 in the pressure reservoir(s): .8.7.2. In the case of vacuum braking systems, the initial energy level in the reservoir(s): .8.8. Calculation of the braking system: Determination of the ratio between the total braking forces at the circumference of the wheels and the force applied to the braking control: .8.9. Brief description of the braking systems (according to item 1.6 of the Addendum to Appendix 1 of Annex IX to Directive 71/320/EEC): .8.10. If claiming exemptions from the Type I and/or Type II tests, state the number of the report in accordance with Appendix 2 of Annex VII to Directive 71/320/EEC: .8.11. Particulars of the type(s) of endurance braking system(s): .9. BODYWORK9.1. Type of bodywork: .9.2. Materials used and methods of construction: .9.3. Occupant doors, latches and hinges9.3.1. Door configuration and number of doors: .9.3.1.1. Dimensions, direction and maximum angle of opening: .9.3.2. Drawing of latches and hinges and of their position in the doors: .9.3.3. Technical description of latches and hinges: .9.3.4. Details (including dimensions) of entrances, steps and necessary handles where applicable: .9.4. Field of vision9.4.1. Particulars of the primary reference marks in sufficient detail to enable them to be readily identified and the position of each in relation to the others and to the R-point to be verified: .9.4.2. Drawing(s) or photograph(s) showing the location of component parts within the 180 ° forward field of vision: .9.5. Windscreen and other windows9.5.1. Windscreen9.5.1.1. Materials used: .9.5.1.2. Method of mounting: .9.5.1.3. Angle of inclination: .9.5.1.4. Approval number(s): .9.5.2. Other windows9.5.2.1. Materials used: .9.5.2.2. Approval number(s): .9.5.2.3. A brief description of the electrical/electronic components (if any) of the window lifting mechanism: .9.5.3. Opening roof glazing9.5.3.1. Materials used: .9.5.3.2. Approval number(s): .9.5.4. Other glass panes9.5.4.1. Materials used: .9.5.4.2. Approval number(s): .9.6. Windscreen wiper(s)9.6.1. Detailed technical description (including photographs or drawings): .9.7. Windscreen washer9.7.1. Detailed technical description (including photographs or drawings) or, if approved as separate technical unit, approval number: .9.8. Defrosting and demisting9.8.1. Detailed technical description (including photographs or drawings): .9.8.2. Maximum electrical consumption: ...... kW9.9. Rear-view mirrors (state for each mirror)9.9.1. Make: .9.9.2. Approval mark: .9.9.3. Variant: .9.9.4. Drawing(s) showing the position relative to the vehicle structure: .9.9.5. Details of the method of attachment including that part of the vehicle structure to which it is attached: .9.9.6. Optional equipment which may affect the rearward field of vision: .9.9.7. A brief description of the electronic components (if any) of the adjustment system: .9.10. Interior fittings9.10.1. Interior protection for occupants9.10.1.1. Layout drawing or photographs showing the position of the attached sections or views: .9.10.1.2. Photograph or drawing showing the reference line including the exempted area (Annex I, item 2.3.1 to Directive 74/60/EEC): .9.10.1.3. Photographs, drawings and/or an exploded view of the interior fittings, showing the parts in the passenger compartment and the materials used (with the exception of interior rear view mirrors), arrangement of controls, roof and sliding roof, backrest, seats and the rear part of seats (Annex I, item 3.2 to Directive 74/60/EEC): .9.10.2. Arrangement and identification of controls, tell-tales and indicators9.10.2.1. Photographs and/or drawings of the arrangement of symbols and controls, tell-tales and indicators: .9.10.2.2. Photographs and/or drawings of the identification of controls, tell-tales and indicators and of the vehicle parts mentioned in Directive 78/316/EEC where relevant: .9.10.2.3. Summary tableThe vehicle is equipped with the following controls, indicators and tell-tales pursuant to Annexes II and III to Directive 78/316/EEC:Controls, tell-tales and indicators for which, when fitted, identification is mandatory, and symbols to be used for that purpose>TABLE>Controls, tell-tales and indicators for which, when fitted, identification is optional, and symbols which must be used if they are to be identified>TABLE>9.10.3. Seats9.10.3.1. Number: .9.10.3.2. Position and arrangement: .9.10.3.2.1. Seating position(s) designated for use only when the vehicle is stationary: .9.10.3.3. Mass: .9.10.3.4. Characteristics: For seats not type-approved as components, description and drawings of:9.10.3.4.1. the seats and their anchorages: .9.10.3.4.2. the adjustment system: .9.10.3.4.3. the displacement and locking systems: .9.10.3.4.4. the seat belt anchorages (if incorporated in the seat structure): .9.10.3.4.5. the parts of the vehicle used as anchorages: .9.10.3.5. Coordinates or drawing of the R-point (x)9.10.3.5.1. Driver's seat: .9.10.3.5.2. All other seating positions: .9.10.3.6. Design torso angle9.10.3.6.1. Driver's seat: .9.10.3.6.2. All other seating positions: .9.10.3.7. Range of seat adjustment9.10.3.7.1. Driver's seat: .9.10.3.7.2. All other seating positions: .9.10.4. Head restraints9.10.4.1. Type(s) of head restraints: integrated/detachable/separate (1)9.10.4.2. Type-approval number(s), if available: .9.10.4.3. For head restraints not yet approved9.10.4.3.1. A detailed description of the head restraint, specifying in particular the nature of the padding material or materials and, where applicable, the position and specifications of the braces and anchorage pieces for the type of seat for which approval is sought: .9.10.4.3.2. In the case of a "separate" head restraint9.10.4.3.2.1. A detailed description of the structural zone to which the head restraint is intended to be fixed: .9.10.4.3.2.2. Dimensional drawings of the characteristic parts of the structure and the head restraint: .9.10.5. Heating systems for the passenger compartment9.10.5.1. A brief description of the vehicle type with regard to the heating system if the heating system uses the heat of the engine cooling fluid: .9.10.5.2. A detailed description of the vehicle type with regard to the heating if the cooling air or the exhaust gases of the engine are used as heat source, including:9.10.5.2.1. layout drawing of the heating system showing its position in the vehicle: .9.10.5.2.2. layout drawing of the heat exchanger for heating systems using the exhaust gases for heating, or of the parts where the heat exchange takes place (for heating systems using the engine cooling air for heating): .9.10.5.2.3. sectional drawing of the heat exchanger or the parts respectively where the heat exchange takes place indicating the thickness of the wall, used materials and characteristics of the surface: .9.10.5.2.4. Specifications shall be given for further important components of the heating system such as, for example, the heater fan, with regard to their method of construction and technical data: .9.10.5.3. Maximum electrical consumption: ...... kW9.10.6. Components influencing the behaviour of the steering mechanism in the event of an impact9.10.6.1. A detailed description, including photograph(s) and/or drawing(s), of the vehicle type with respect to the structure, the dimensions, the lines and the constituent materials of that part of the vehicle forward of the steering control, including those components designed to contribute to the absorption of energy in the event of an impact against the steering control: .9.10.6.2. Photograph(s) and/or drawing(s) of vehicle components other than those described in 9.10.6.1 as identified by the manufacturer in agreement with the technical service, as contributing to the behaviour of the steering mechanism in case of impact: .9.10.7. Burning behaviour of materials used in the interior construction of certain categories of motor vehicles9.10.7.1. Material(s) used for the interior lining of the roof9.10.7.1.1. Component type-approval number(s), if available: .9.10.7.1.2. For materials not approved9.10.7.1.2.1. Base material(s)/designation: ...... / ......9.10.7.1.2.2. Composite/single (1) material, number of layers (1): .9.10.7.1.2.3. Type of coating (1): .9.10.7.1.2.4. Maximum/minimum thickness: ...... / ...... mm9.10.7.2. Material(s) used for the rear and side walls9.10.7.2.1. Component type-approval number(s), if available: .9.10.7.2.2. For materials not approved9.10.7.2.2.1. Base material(s)/designation: ...... / ......9.10.7.2.2.2. Composite/single (1) material, number of layers (1): .9.10.7.2.2.3. Type of coating (1): .9.10.7.2.2.4. Maximum/minimum thickness: ...... / ...... mm9.10.7.3. Material(s) used for the floor9.10.7.3.1. Component type-approval number(s), if available: .9.10.7.3.2. For materials not approved9.10.7.3.2.1. Base material(s)/designation: ...... / ......9.10.7.3.2.2. Composite/single (1) material, number of layers (1): .9.10.7.3.2.3. Type of coating (1): .9.10.7.3.2.4. Maximum/minimum thickness: ...... / ...... mm9.10.7.4. Material(s) used for the upholstery of the seats9.10.7.4.1. Component type-approval number(s), if available: .9.10.7.4.2. For materials not approved9.10.7.4.2.1. Base material(s)/Designation: ...... / ......9.10.7.4.2.2. Composite/Single (1) material, number of layers (1): .9.10.7.4.2.3. Type of coating (1): .9.10.7.4.2.4. Maximum/Minimum thickness: ...... / ...... mm9.10.7.5. Material(s) used for the heating and ventilation pipes .9.10.7.5.1. Component type-approval number(s), if available: .9.10.7.5.2. For materials not approved9.10.7.5.2.1. Base material(s)/Designation: ...... / ......9.10.7.5.2.2. Composite/Single (1) material, number of layers (1): .9.10.7.5.2.3. Type of coating (1): .9.10.7.5.2.4. Maximum/Minimum thickness: ...... / ...... mm9.10.7.6. Material(s) used for luggage racks9.10.7.6.1. Component type-approval number(s), if available: .9.10.7.6.2. For materials not approved9.10.7.6.2.1. Base material(s)/Designation: ...... / ......9.10.7.6.2.2. Composite/Single (1) material, number of layers (1): .9.10.7.6.2.3. Type of coating (1): .9.10.7.6.2.4. Maximum/Minimum thickness: ...... / ...... mm9.10.7.7. Material(s) used for other purposes9.10.7.7.1. Intended purposes: .9.10.7.7.2. Component type-approval number(s), if available: .9.10.7.7.3. For materials not approved9.10.7.7.3.1. Base material(s)/Designation: ...... / ......9.10.7.7.3.2. Composite/Single (1) material, number of layers (1): .9.10.7.7.3.3. Type of coating (1): .9.10.7.7.3.4. Maximum/Minimum thickness: ...... / ...... mm9.10.7.8. Components approved as complete devices (seats, separation walls, luggage racks, etc.)9.10.7.8.1. Component type-approval number(s): .9.10.7.8.2. For the complete device: seat, separation wall, luggage racks, etc. (1)9.11. External projections9.11.1. General arrangement (drawing or photographs) indicating the position of the attached sections and views: .9.11.2. Drawings and/or photographs, for example, and where relevant, of the door and window pillars, air-intake grilles, radiator grille, windscreen wipers, rain gutter channels, handles, slide rails, flaps, door hinges and locks, hooks, eyes, decorative trim, badges, emblems and recesses and any other external projections and parts of the exterior surface which can be regarded as critical (e.g. lighting equipment). If the parts listed in the previous sentence are not critical, for documentation purposes they may be replaced by photographs, accompanied if necessary by dimensional details and/or text: .9.11.3. Drawings of parts of the external surface in accordance with Annex I, item 6.9.1 to Directive 74/483/EEC: .9.11.4. Drawing of bumpers: .9.11.5. Drawing of the floor line: .9.12. Safety belts and/or other restraint systems9.12.1. Number and position of safety belts and restraint systems and seats on which they can be used:(L = left-hand side, R = right-hand side, C = centre)>TABLE>9.12.2. Nature and position of supplementary restraint systems (indicate yes/no/optional):(L = left-hand side, R = right-hand side, C = centre)>TABLE>9.12.3. Number and position of safety belt anchorages and proof of compliance with Directive 76/115/EEC, (i.e. type-approval number or test report): .........9.12.4. A brief description of the electrical/electronic components (if any): ........9.13. Safety belt anchorages9.13.1. Photographs and/or drawings of the bodywork showing the position and dimensions of the actual and the effective anchorages including the R-points: .9.13.2. Drawings of the belt anchorages and parts of the vehicle structure where they are attached (with the material indication): .9.13.3. Designation of the types (*) of safety belt authorised for fitting to the anchorages with which the vehicle is equipped:>TABLE>9.13.4. Description of a particular type of safety belt where an anchorage is located in the seat backrest or incorporates an energy dissipating device: .9.14. Space for mounting rear registration plates (give range where appropriate, drawings may be used where applicable)9.14.1. Height above road surface, upper edge: .9.14.2. Height above road surface, lower edge: .9.14.3. Distance of the centre line from the longitudinal median plane of the vehicle: .9.14.4. Distance from the left vehicle edge: .9.14.5. Dimensions (length Ã  width): .9.14.6. Inclination of the plane to the vertical: .(*) For symbols and marks to be used, see Annex III, items 1.1.3 and 1.1.4 to Directive 77/541/EEC. In the case of "S" type belts, specify the nature of the types(s).9.14.7. Angle of visibility in the horizontal plane: .9.15. Rear underrun protection9.15.0. Presence: yes/no/incomplete (1)9.15.1. Drawing of the vehicle parts relevant to the rear underrun protection, i.e. drawing of the vehicle and/or chassis with position and mounting of the widest rear axle, drawing of the mounting and/or fitting of the rear underrun protection. If the underrun protection is not a special device, the drawing must clearly show that the required dimensions are met: .9.15.2. In case of a special device, full description and/or drawing of the rear underrun protection (including mountings and fittings), or, if approved as separate technical unit, type-approval number: .9.16. Wheel guards9.16.1. Brief description of the vehicle with regard to its wheel guards: .9.16.2. Detailed drawings of the wheel guards and their position on the vehicle showing the dimensions specified in Figure 1 of Annex I to Directive 78/549/EEC and taking account of the extremes of tyre/wheel combinations: .9.17. Statutory plates9.17.1. Photographs and/or drawings of the locations of the statutory plates and inscriptions and of the chassis number: .9.17.2. Photographs and/or drawings of the official part of the plates and inscriptions (completed example with dimensions): .9.17.3. Photographs and/or drawings of the chassis number (completed example with dimensions): .9.17.4. Manufacturer's declaration of compliance with the requirement of item 3 of Annex II to Directive 76/114/EEC9.17.4.1. The meaning of characters in the second section and, if applicable, in the third section used to comply with the requirements of item 3.1.1.2 shall be explained: .9.17.4.2. If characters in the second section are used to comply with the requirements of item 3.1.1.3, these characters shall be indicated: .9.18. Suppression of radio interference9.18.1. Description and drawings/photographs of the shapes and constituent materials of the part of the body forming the engine compartment and the part of the passenger compartment nearest to it: .9.18.2. Drawings or photographs of the position of metal components housed in the engine compartment (e.g. heating appliances, spare wheel, air filter, steering mechanism, etc.): .9.18.3. Table and drawing of radio-interference control equipment: .9.18.4. Particulars of the nominal value of the direct current resistance, and, in the case of resistive ignition cables, of their nominal resistance per metre: .9.19. Lateral protection9.19.0. Presence: yes/no/incomplete (1)9.19.1. Drawing of the vehicle parts relevant to the lateral protection, i.e. drawing of the vehicle and/or chassis with position and mounting of the axle(s), drawing of the mountings and/or the fittings of lateral protection device(s). If the lateral protection is achieved without lateral protection device(s) the drawing must clearly show that the required dimensions are met: .9.19.2. In the case of lateral protection device(s), full description and/or drawing of such device(s) (including mountings and fittings) or its/their component type-approval number(s): .9.20. Spray-suppression system9.20.0. Presence: yes/no/incomplete (1)9.20.1. Brief description of the vehicle with regard to its spray-suppression system and the constituent components: .9.20.2. Detailed drawings of the spray-suppression system and its position on the vehicle showing the dimensions specified in Figures 1 to 7 of Annex III to Directive 91/221/EEC and taking account of the extremes of tyre/wheel combinations: .9.20.3. Approval number(s) of spray-suppression device(s), if available: .9.21. Side-impact resistance:9.21.1. A detailed description, including photographs and/or drawings, of the vehicle with respect to the structure, the dimensions, the design and the constituent materials, the side walls of the passenger compartment (exterior and interior), including specific details of the protection system, where applicable: .10. LIGHTING AND LIGHT SIGNALLING DEVICES10.1. Table of all devices: number, make, model, type-approval mark, maximum intensity of main-beam head lamps, colour, tell-tale: .10.2. Drawing of the position of lighting and light signalling devices: .10.3. For every lamp and reflector specified in Directive 76/756/EEC supply the following information (in writing and/or by diagram)10.3.1. Drawing showing the extent of the illuminating surface: .10.3.2. Method used for the definition of the apparent surface (paragraph 2.10 of the documents referred to in Annex II to Directive 76/756/EEC, item 1): .10.3.3. Axis of reference and centre of reference: .10.3.4. Method of operation of concealable lamps: .10.3.5. Any specific mounting and wiring provisions: .10.4. Dipped beam lamps: normal orientation as per paragraph 6.2.6.1. of the documents referred to in Annex II to Directive 76/756/EEC, item 110.4.1. Value of initial adjustment: .10.4.2. Location of indication: .10.4.3. Description/drawing (1) and type of headlamp levelling device (e.g. automatic, stepwise manually adjustable, continuously manually adjustable): .10.4.4. Control device: .10.4.5. Reference marks: .10.4.6. Marks assigned for loading conditions: .applicable only for vehicles with headlamp levelling device10.5. A brief description of electrical/electronic components other than lamps (if any): .11. CONNECTIONS BETWEEN TOWING VEHICLES AND TRAILERS AND SEMI-TRAILERS11.1. Class and type of the coupling device(s) fitted or to be fitted: .11.2. Characteristics D, U, S and V of the coupling device(s) fitted or minimal characteristics D, U, S and V of the coupling device(s) to be fitted: ...... daN11.3. Instructions for attachment of the coupling type to the vehicle and photographs or drawings of the fixing points at the vehicle as stated by the manufacturer; additional information, if the use of the coupling type is restricted to certain variants or versions of the vehicle type: .11.4. Information of the fitting of special towing brackets or mounting plates: .11.5. Type-approval number(s): .12. MISCELLANEOUS12.1. Audible warning device(s)12.1.1. Location, method of affixing, placement and orientation of the device(s), with dimensions: .12.1.2. Number of device(s): .12.1.3. Type-approval number(s): .12.1.4. Electrical/pneumatic (1) circuit diagram: .12.1.5. Rated voltage or pressure: .12.1.6. Drawing of the mounting device: .12.2. Devices to prevent unauthorised use of the vehicle12.2.1. Protective device12.2.1.1. A detailed description of the vehicle type with regard to the arrangement and design of the control or of the unit on which the protective device acts: .12.2.1.2. Drawings of the protective device and of its mounting on the vehicle: .12.2.1.3. A technical description of the device: .12.2.1.4. Details of the lock combinations used: .12.2.1.5. Vehicle immobiliser12.2.1.5.1. Type approval number, if available: .12.2.1.5.2. For immobilisers not yet approved12.2.1.5.2.1. A detailed technical description of the vehicle immobiliser and of the measures taken against inadvertent activation: .12.2.1.5.2.2. The system(s) on which the vehicle immobiliser acts: .12.2.1.5.2.3. Number of effective interchangeable codes, if applicable: .12.2.2. Alarm system, if any12.2.2.1. Type-approval number, if available: .12.2.2.2. For alarm systems not yet approved12.2.2.2.1. A detailed description of the alarm system and of the vehicle parts related to the alarm system installed: .12.2.2.2.2. A list of the main components comprising the alarm system: .12.2.3. A brief description of the electrical/electronic components (if any): .12.3. Towing device(s)12.3.1. Front: Hook/eye/other (1)12.3.2. Rear: Hook/eye/other/none (1)12.3.3. Drawing or photograph of the chassis/area of the vehicle body showing the position, construction and mounting of the towing device(s): .12.4. Details of any non-engine related devices designed to influence fuel consumption (if not covered by other items): .12.5. Details of any non-engine related devices designed to reduce noise (if not covered by other items): .12.6. Speed limiters12.6.1. Manufacturer(s): .12.6.2. Type(s): .12.6.3. Approval number(s), if available: .12.6.4. Speed or range of speeds at which the speed limitation may be set: ...... km/h13. SPECIAL PROVISIONS FOR BUSES AND COACHES13.1. Class of bus or coach: .13.2. Number of standing places: .13.3. Number of passenger and crew seats: .13.3.1. Crew seat: yes/no (1)13.4. Number of service doors: .13.5. Number of emergency exits (doors, windows, escape hatches): .13.6. Volume of luggage compartment: ...... m313.7. Area for luggage transportation on the roof: ...... m213.8. Technical devices facilitating the access to buses and coaches (e.g. ramp, lifting platform, kneeling system), if fitted: .Footnotes(1) Delete where not applicable (there are cases where nothing need be deleted when more than one entry is applicable).(2) Specify the tolerance.(a) If a part has been type-approved that part need not be described if reference is made to such approval. Similarly, a part need not be described if its construction is clearly apparent from the attached diagrams or drawings.For each item for which drawings or photographs must be attached, give numbers of the corresponding attached documents.(b) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol "?" (e.g. ABC??123??).(c) Classified according to the definitions listed in Annex II, Section A.(d) If possible, designation according to Euronorm, otherwise give:- description of the material,- yield point,- ultimate tensile stress,- elongation (in %),- Brinell hardness.(e) Where there is one version with a normal cab and another with a sleeper cab, both sets of masses and dimensions are to be stated.(f) ISO Standard 612 - 1978, term No 6.4.(g) ISO Standard 612 - 1978, term No 6.19.2.(h) ISO Standard 612 - 1978, term No 6.20.(i) ISO Standard 612 - 1978, term No 6.5.(j) ISO Standard 612 - 1978, term No 6.1 and for vehicles other than those of category M1: Directive 97/27/EC, Annex I, Section 2.4.1.(k) ISO Standard 612 - 1978, term No 6.2. and for vehicles other than those category M1: Directive 97/27/EC, Annex I, Section 2.4.2.(l) ISO Standard 612 - 1978, term No 6.3. and for vehicles other than those of category M1: Directive 97/27/EC, Annex I, Section 2.4.3.(m) ISO Standard 612 - 1978, term No 6.6.(n) ISO Standard 612 - 1978, term No 6.7.(na) ISO Standard 612 - 1978, term No 6.10.(nb) ISO Standard 612 - 1978, term No 6.11.(nc) ISO Standard 612 - 1978, term No 6.9.(nd) ISO Standard 612 - 1978, term No 6.18.1.(o) The mass of the driver is assessed at 75 kg (subdivided into 68 kg occupant mass and 7 kg luggage mass according to ISO Standard 2416 - 1992), the fuel tank is filled to 90 % and the other liquid containing systems (except those for used water) to 100 % of the capacity specified by the manufacturer.(p) "Coupling overhang" is the horizontal distance between the coupling for centre-axle trailers and the centreline of the rear axle(s).(q) In the case of non-conventional engines and systems, particulars equivalent to those referred to here shall be supplied by the manufacturer.(r) This figure must be rounded off to the nearest tenth of a millimetre.(s) This value must be calculated Ã ° = 3,1416 and rounded off to the nearest cm3.(t) Determined in accordance with the requirements of Directive 80/1269/EEC.(u) Determined in accordance with the requirements of Directive 80/1268/EEC.(v) The specified particulars are to be given for any proposed variants.(w) A 5 % tolerance is permitted.(x) "R-point" or "seating reference point" means a design point defined by the vehicle manufacturer for each seating position and established with respect to the three-dimensional reference system as specified in Annex III to Directive 77/649/EEC.(y) For trailers or semi-trailers, and for vehicles coupled with a trailer or a semi-trailer, which exert a significant vertical load on the coupling device or the fifth wheel, this load, divided by standard acceleration of gravity, is included in the maximum technically permissible mass.(z) "forward control" means a configuration in which more than half of the engine length is rearward of the foremost point of the windshield base and the steering wheel hub in the forward quarter of the vehicle length.>END OF GRAPHIC>`3. Annex II is hereby amended as follows:Annex II.A:1. Add under the headline of Section A:'(Where reference is made to "maximum mass" in the following definitions, this means "technically permissible maximum laden mass" as specified in item 2.8 of Annex I.)`2. Add the following sentence under Section A, paragraph 1:'The types of bodywork and codifications pertinent to vehicles of category M1 are defined in Part C of this Annex to be used for the purpose specified in that Part.`3. After item 3, add a new headline to read:'4. Off-road vehicles (Symbol G)`.4. Delete the current item numbering '4`.5. In item 4.4.1 amend the text after 'spare-wheel` to read'. . . and driver (see footnote ( °) in Annex I),`6. In item 4.5, delete 'approach and departure angles, ramp angle and`.7. Add at the end of item 4.5:'(For definitions of approach angle, departure angle, ramp angle, see Annex I, footnotes (na), (nb) and (nc)).`8. Delete items 4.5.1, 4.5.2, and 4.5.3.9. Renumber items 4.5.4 and 4.5.5 to read '4.5.1` and '4.5.2` respectively.10. Add after renumbered item 4.5.2 a new item to read:'4.6. Combined designationSymbol "G" shall be combined with either symbol "M" or "N". For example, a vehicle of category N1 which is suited for off-road use shall be designated as N1G.`11. Add the following new item 5:>TABLE>`12. Annex II.B:1. Paragraph 1, subparagraph 'Variant`, first indent is hereby amended to read as follows:'- body style (e.g. saloon, hatchback, coupÃ ©, convertible, station-wagon, multi-purpose vehicle),`.2. Paragraph 1, subparagraph 'Version`, is hereby amended to read as follows:'"Version" of a variant means vehicles which consist of a combination of items shown in the information package subject to the requirements in Annex VIII.Multiple entries of the following parameters may not be combined within one version:- technically permissible maximum laden mass,- engine capacity,- maximum net power,- type of gearbox and number of gears,- maximum number of seating positions as defined in Annex II.C.`3. The last paragraph is hereby amended to read as follows:'Full identification of the vehicle just from the designations of type, variant and version must be consistent with a single accurate definition of all the technical characteristics required for the vehicle to be put into service.`13. Add the following new Section C after Section B of Annex II:'C. DEFINITION OF TYPE OF BODY WORK (only for complete/completed vehicles)The type of bodywork in Annex I, Annex III, Part I, item 9.1 and in Annex IX, item 37 shall be indicated by the following codification:1. Passenger cars (M1)>TABLE>2. Special purpose vehicles (M1)>TABLE>`4. Annex III is hereby amended as follows:1. Part I is replaced by the following:'>START OF GRAPHIC>PART IThe following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail.If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied.0. GENERAL0.1. Make (trade name of manufacturer): .0.2. Type: .0.2.1. Commercial name(s) (if available): .0.3. Means of identification of type, if marked on the vehicle (b): .0.3.1. Location of that marking: .0.4. Category of vehicle (c): .0.5. Name and address of manufacturer: .0.8. Address(es) of assembly plant(s): .1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE1.1. Photographs and/or drawings of a representative vehicle: .1.3. Number of axles and wheels: .1.3.2. Number and position of steered axles: .1.3.3. Powered axles (number, position, interconnection): .1.4. Chassis (if any) (overall drawing): .1.6. Position and arrangement of the engine: .1.8. Hand of drive: left/right (1)1.8.1. Vehicle is equipped to be driven in right/left (1) hand traffic2. MASSES AND DIMENSIONS (e) (in kg and mm)(Refer to drawing where applicable)2.1. Wheelbase(s) (fully loaded) (f): .2.3.1. Track of each steered axle (i): .2.3.2. Track of all other axles (i): .2.4. Range of vehicle dimensions (overall)2.4.2. For chassis with bodywork2.4.2.1. Length (j): .2.4.2.2. Width (k): .2.4.2.3. Height (in running order) (l) (for suspensions adjustable for height, indicate normal running position): .2.6. Mass of the vehicle with bodywork, and with coupling device in the case of a towing vehicle of category other than M1, in running order, or mass of the chassis with cab if the manufacturer does not fit the bodyword and/or coupling device (including coolant, oils, fuel, 100 % other liquids except used waters, tools, spare wheel and driver and, for buses and coaches, the mass of the crew member (75 kg) if there is a crew seat in the vehicle) (o) (maximum and minimum) for each variant: .2.6.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (maximum and minimum for each variant): .2.7. Minimum mass of the completed vehicle as stated by the manufacturer, in the case of an incomplete vehicle: .2.8. Technically permissible maximum laden mass stated by the manufacturer (y) (maximum and minimum for each variant): .2.8.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (maximum and minimum for each variant): .2.9. Technically permissible maximum load/mass on each axle: .2.11. Technically permissible maximum towable mass of the motor vehicle in case of2.11.1. Drawbar trailer: .2.11.3. Centre-axle trailer: .2.11.4. Technically permissible maximum mass of the combination: .2.11.5. Vehicle is/is not (1) suitable for towing loads (item 1.2 of Annex II to Directive 77/389/EEC)2.11.6. Maximum mass of unbraked trailer: .2.12. Technically permissible maximum static vertical load/mass on the vehicle's coupling point:2.12.1. Of the motor vehicle: .3. POWER PLANT (q)3.1. Manufacturer: .3.1.1. Manufacturer's engine code (as market on the engine, or other means of identification): .3.2. Internal combustion engine3.2.1.1. Working principle: positive ignition/compression ignition, four stroke/two stroke (1)3.2.1.2. Number and arrangement of cylinders: .3.2.1.3. Engine capacity (s): ...... cm ³3.2.1.8. Maximum net power (t) ...... kW at ...... min-1 (manufacturer's declared value)3.2.2. Fuel: diesel oil/petrol/LPG/any other (1)3.2.2.1. RON, leaded: .3.2.2.2. RON, unleaded: .3.2.4. Fuel feed3.2.4.1. By carburettor(s): yes/no (1)3.2.4.2. By fuel injection (compression ignition only): yes/no (1)3.2.4.2.2. Working principle: direct injection/pre-chamber/swirl chamber (1)3.2.4.3. By fuel injection (positive ignition only) yes/no (1)3.2.7. Cooling system: (liquid/air) (1)3.2.8. Intake system3.2.8.1. Pressure charger: yes/no (1)3.2.12. Measures taken against air pollution3.2.12.2. Additional anti-pollution devices (if any, and if not covered by another heading)3.2.12.2.1. Catalytic converter: yes/no (1)3.2.12.2.2. Oxygen sensor: yes/no (1)3.2.12.2.3. Air injection: yes/no (1)3.2.12.2.4. Exhaust gas recirculation: yes/no (1)3.2.12.2.5. Evaporative emissions control system: yes/no (1)3.2.12.2.6. Particulate trap: yes/no (1)3.2.12.2.7. Other systems (description and operation): .3.2.13. Location of the absorption coefficient symbol (compression ignition engines only): .3.3. Electric motor3.3.1. Type (winding, excitation): .3.3.1.1. Maximum hourly output: ...... kW3.3.1.2. Operating voltage: ...... V3.3.2. Battery3.3.2.4. Position: .4. TRANSMISSION (v)4.2. Type (mechanical, hydraulic, electric, etc.): .4.5. Gearbox4.5.1. Type (manual/automatic/CVT (continuously variable transmission)) (1))4.6. Gear ratios>TABLE>4.7. Maximum vehicle speed (in km/h) (w): .6. SUSPENSION6.2. Type and design of the suspension of each axle or wheel: .6.2.1. Level adjustment: yes/no/optional (1)6.6.1. Tyre/Wheel combination(s)(for tyres indicate size designation, minimum load-capacity index, minimum speed category symbol; for wheels indicate rim size(s) and off-set(s))6.6.1.1. Axles6.6.1.1.1. Axle 1: .6.6.1.1.2. Axle 2: .etc.6.6.1.2. Spare wheel, if any: .6.6.2. Upper and lower limits of rolling radii6.6.2.1. Axle 1: .6.6.2.2. Axle 2: .etc.7. STEERING7.2. Transmission and control7.2.1. Type of steering transmission (specify for front and rear, if applicable): .7.2.2. Linkage to wheels (including other than mechanical means; specify for front and rear, if applicable): .7.2.3. Method of assistance, if any: .8. BRAKES8.5. Anti-lock braking system: yes/no/optional (1)8.9. Brief description of the braking systems (according to imtem 1.6 of the Addendum to Appendix 1 of Annex IX to Directive 71/320/EEC): .9. BODYWORK9.1. Type of bodywork: .9.3. Occupant doors, latches and hinges .9.3.1. Door configuration and number of doors: .9.10. Interior fittings9.10.3. Seats9.10.3.1. Number: .9.10.3.2. Position and arrangement: .9.10.3.2.1. Seating position(s) designated for use only when the vehicle is stationary: .9.10.4.1. Type(s) of head restraints: integrated/detachable/separate (1)9.10.4.2. Type-approval number(s), if available: .9.12.2. Nature and position of supplementary restraint systems (indicate yes/no/optional)(L = left-hand side, R = right-hand side, C = centre)>TABLE>9.17. Statutory plates9.17.1. Photographs and/or drawings of the locations of the statutory plates and inscriptions and of the chassis number: .9.17.4. Manufacturer's declaration of compliance with the requirement of item 3 of Annex II to Directive 76/114/EEC9.17.4.1. The meaning of characters in the second section and, if applicable, in the third section used to comply with the requirements of item 3.1.1.2 shall be explained: .9.17.4.2. If characters in the second section are used to comply with the requirements of item 3.1.1.3, these characters shall be indicated: .11. CONNECTIONS BETWEEN TOWING VEHICLES AND TRAILERS AND SEMI-TRAILERS11.1. Class and type of the coupling device(s) fitted or to be fitted: .11.3. Instructions for attachment of the coupling type to the vehicle and photographs or drawings of the fixing points at the vehicle as stated by the manufacturer; additional information, if the use of the coupling type is restricted to certain variants or versions of the vehicle type: .11.4. Information of the fitting of special towing brackets or mounting plates: .11.5. Type-approval number(s):.>END OF GRAPHIC>`2. In the second paragraph of Part II delete 'For the purpose . . . number of seats.`5. Annex IV is hereby amended to read as follows:'ANNEX IVLIST OF REQUIREMENTS FOR THE PURPOSES OF VEHICLE TYPE-APPROVALPART IList of separate Directives(As appropriate, taking account of the scope and latest amendments to each separate Directive listed below)>TABLE>PART IIWhere reference is made to a separate Directive in Article 3, 4, 5, 7, 8 or 11, an approval issued under the following Regulations of the Economic Commission for Europe (taking account of the scope (1) and the amendment to each of the ECE Regulations listed below) has to be deemed to be equivalent to an approval granted under the relevant separate Directive in the table of Part I.>TABLE>(1) Where the separate Directives contain installation requirements, these apply also to components and separate technical units approved in accordance with the Regulations of the Economic Commission for Europe.6. Parts I and II of Annex VI are hereby replaced by the following:'>START OF GRAPHIC>ANNEX VIMODELmaximum format: A4 (210 Ã  297 mm)EC TYPE-APPROVAL CERTIFICATEStamp of AdministrationCommunication concerning:Of a type of:- type-approval (1)- complete vehicle (1)- extension of type-approval (1)- completed vehicle (1)- refusal of type-approval (1)- incomplete vehicle (1)- withdrawal of type-approval (1)- vehicle with complete and incomplete variants (1)- vehicle with completed and incomplete variants (1)with regard to Directive 70/156/EEC as last amended by Directive .../.../ECType-approval number: .Reason for extension: .0.1. Make (trade name of manufacturer): .0.2. Type: .0.2.1. Commercial name(s) (2): .0.3. Means of identification of type, if marked on the vehicle: .0.3.1. Location of that marking: .0.4. Category of vehicle (3): .0.5. Name and address of manufacturer of the complete vehicle (1): .Name and address of manufacturer of the base vehicle (1) (4): .Name and address of manufacturer of the latest built stage of the incomplete vehicle (1) (3): .Name and address of manufacturer of the complete vehicle (1) (3): .0.8. Name(s) and address(es) of assembly plant(s): .(1) Delete where not applicable.(2) If not available at the time of granting the type-approval, this item shall be completed at the latest when the vehicle is introduced on the market.(3) As defined in Annex II.A.(4) See side 2.The undersigned hereby certifies the accuracy of the manufacturer's description in the attached information document of the vehicle(s) described above (a sample(s) having been selected by the approval authority and submitted by the manufacturer as prototype(s) of the vehicle type) and that the attached test results are applicable to the vehicle type.1. For complete and completed vehicles/variants (1):The vehicle type meets/does not meet (1) the technical requirements of all the relevant separate Directives as prescribed in Annex IV and Annex XI (1) (3) to Directive 70/156/EEC.2. For incomplete vehicles/variants (1):The vehicle type meets/does not meet (1) the technical requirements of the separate Directives listed in the table on side 2.3. The approval is granted/refused/withdrawn (1).4. The approval is granted in accordance with Article 8(2)(c) and the validity of the approval is thus limited to dd/mm/yy............(Place) ...............(Signature) ..............(Date)Attachments:Information package.Test results (see Annex VIII).Name(s) and specimen(s) of the signature(s) of the person(s) authorised to sign certificates of conformity and a statement of their position in the company.NB: If this model is used for type-approval pursuant to Article 8(2), it may not bear the heading "EC vehicle type-approval certificate" except in the case referred to in paragraph 2(c) where the Commission has approved the report.EC VEHICLE TYPE-APPROVAL CERTIFICATESide 2This approval is, where incomplete and completed vehicles or variants are concerned, based on the approval(s) for incomplete vehicles listed below:Stage 1:Manufacturer of the base vehicle: .Type-approval number: .Dated: .Applicable to variants: .Stage 2:Manufacturer: .Type-approval number: .Dated: .Applicable to variants: .Stage 3:Manufacturer: .Type-approval number: .Dated: .Applicable to variants: .In the case where the approval includes one or more incomplete variants, list those variants which are complete or completed.Complete/completed variant(s): .List of requirements applicable to the approved incomplete vehicle type or variant (as appropriate, taking account of the scope and latest amendment to each of the separate Directives listed below).Item / Subject / Directive number / Last amended / Applicable to variants(List only subjects for which a separate Directive approval exists.)In the case of special purpose vehicles, exemptions granted or special provisions applied pursuant to Annex XI and exemptions granted pursuant to Article 8(2)(c):Directive number / Item number / Nature of exemption'>END OF GRAPHIC>7. Annex VII is hereby replaced by the following:'ANNEX VIIAPPROVAL CERTIFICATE NUMBERING SYSTEM (1)(see Article 4(3))1. The type-approval number shall consist of four sections for whole vehicle approvals and five sections for system, component, and separate technical unit approvals as detailed below. In all cases, the sections shall be separated by the "*" character.Section 1: The lower case letter "e" followed by the distinguishing letter(s) or number of the Member State issuing the approval:1 for Germany;2 for France;3 for Italy;4 for the Netherlands;5 for Sweden;6 for Belgium;9 for Spain;11 for the United Kingdom;12 for Austria;13 for Luxembourg;17 for Finland;18 for Denmark;21 for Portugal;23 for Greece;IRL for Ireland.Section 2: The number of the base Directive.Section 3: The number of the latest amending Directive applicable to the approval.In the case of vehicle approvals, this means the latest Directive amending an Article (or Articles) of Directive 70/156/EEC.(1) Components and separate technical units shall be marked in accordance with the provisions of the relevant separate Directive.In the case of separate Directive approvals, this means the latest Directive containing the actual provisions with which the system, component or technical unit conforms.Should a Directive contain different implementation dates referring to different technical standards, an alphabetical character shall be added to specify to which standard the approval was granted.Section 4: A four-digit sequential number (with leading zeros as applicable) to denote the base approval number. The sequence shall start from 0001 for each base Directive.In the case of a derogatory approval pursuant to Annex XI or to Article 8(2)(c), the first character * shall be replaced by the letter "D".Section 5: A two-digit sequential number (with leading zeros if applicable) to denote the extension. The sequence shall start from 00 for each base approval number.2. In the case of an approval for a vehicle Section 2 shall be omitted. In the case of a special purpose vehicle, the first character * of Section 4 shall be replaced by the letter "P".3. On the vehicle's statutory plate(s) only, Section 5 shall be omitted.4. Example of the third system approval (with as yet no extension) issued by France to the braking Directive:e 2*71/320*88/194*0003*00ore 2*88/77*91/542A*0003*00 in the case of a Directive with two implementation stages A and B.5. Example of the second extension to the fourth vehicle approval issued by the United Kingdom:e 11*92/53*0004*02Directive 92/53/EEC being up to now the latest Directive amending the Articles of Directive 70/156/EEC.6. Example of the approval number stamped on the vehicle's statutory plate(s):e 11*92/53*0004.`8. Annex VIII is hereby amended as follows:>START OF GRAPHIC>1. Add immediately before paragraph 1:'However, a combination of several results per version indicating the worst case is permissible.'2. The asterisk after paragraph 2 and the pertaining footnote are deleted.3. In items 2.1 and 2.2, add after 'NOX':'HC + NOX..................'4. Item 3 is amended to read:'3. Results of the CO2 emission/fuel consumption testsVariant/Version..................CO2 mass emission (g/km)..................Fuel consumption (urban conditions) (l/100 km)..................Fuel consumption (extra-urban conditions) (l/100 km)..................Fuel consumption (combined) (l/100 km)..................'5. Add the following new item 4:'4. Results of the test under free accelerationVariant/Version..................Corrected value of the absorption coefficient (m-1):..................'>END OF GRAPHIC>9. Annex IX, Part I is hereby amended as follows:>START OF GRAPHIC>1. Amend the heading after 'model' on page 1 to read as follows:'Maximum format: A4 (210 Ã  297 mm), or a folder of A4 format)'2. Amend item 0.2 to read:'0.2. Type: .Variant (2): .Version (2): .0.2.1. Commercial name(s): .'3. On page 1 in item 0.6 after 'Vehicle identification number' insert the following new item:'Location of the vehicle identification number on the chassis: .'.4. Replace the sentence 'The vehicle can be permanently registered without further approvals.' with 'The vehicle can be permanently registered without further approvals in Member States having right/left (1) hand traffic and using metric/imperial (1) units for the speedometer.'5. Footnote 2 is amended to read as follows:'(2) Indicate also the numerical or combined number/letter identification code. This code shall contain not more than 25 or 35 positions for a variant or version respectively.'6. Replace side 2 of annex IX, Part I by the following:'Side 2For complete or completed vehicles of category M1(The values and units indicated below are those given in the type-approval documentation of the relevant Directives.In case of conformity of production (COP) tests, the values must be verified according to the methods laid down in the relevant Directives taking into account the COP test tolerances allowed in those Directives.)1. Number of axles: ........................ and wheels: .2. Powered axles: ........................3. Wheel base: ........................ mm5. Axle(s) track: 1. ........................ mm 2. ........................ mm 3. ........................ mm6.1. Length: ........................ mm7.1. Width: ........................ mm8. Height: ........................ mm11. Rear overhang: ........................ mm12.1. Mass of the vehicle with bodywork in running order: . kg12.2. Mass of the vehicle (excluding driver, coolant, oil, fuel): . kg14.1. Technically permissible maximum laden mass: . kg14.2. Distribution of this mass among the axles:1. ............ kg 2. ............ kg 3. ............ kg14.3. Technically permissible mass on each axle:1. ............ kg 2. ............ kg 3. ............ kg16. Maximum permissible roof load: . kg17. Maximum mass of trailer:(braked): ........................ kg; (unbraked): . kg18. Maximum mass of combination: . kg19.1. Maximum vertical load at the coupling point for a trailer: . kg20. Engine manufacturer: .21. Engine code: .22. Working principle: .22.1. Direct injection: yes/no (1)23. Number and arrangement of cylinders: .24. Capacity: . cm325. Fuel: .26. Maximum net power: .................................... kW at . min-127. Clutch (type): .28. Gearbox (type): .29. Gear ratios: 1. ............ 2. ............ 3. ............ 4. ............ 5. ............ 6. ............30. Final drive ratio: .32. Tyres and wheels: Axle 1. .................. Axle 2: .................. Axle 3: ..................34. Steering, method of assistance: .35. Brief description of the braking system: .37. Type of body: .38. Colour of vehicle (2): .41. Number and configuration of doors: .42.1 Number and position of seats: .43.1 Approval mark of coupling device, if fitted: .44. Maximum speed: ........................ km/h45. Sound level: Stationary: .................. dB(A) at engine speed: .................. min-1Drive-by: .................. dB(A)46.1. Exhaust emissions (3): CO: .................. HC: .................. NOx: .HC + NOx: .................. Particulates: .46.2. CO2 emissions/fuel consumption- CO2: . gr/km- urban conditions: . l/100 km- extra-urban conditions: . l/100 km- combined: . l/100 km47. Fiscal power or national code number(s):Italy: ............France: ............Spain: ............Belgium: ............Germany: ............Luxembourg: ............Denmark: ............Netherlands: ............Greece: ............United Kingdom: ............Ireland: ............Portugal: ............Austria: ............Sweden: ............Finland: ............50. Remarks: .51. Exemptions: .(1) Delete where not applicable.(2) Indicate only the basic colour(s) as follows: white, yellow, orange, red, violet, blue, green, grey, brown, or black.(3) Indicate the number of the applicable Directive.'>END OF GRAPHIC>10. Annex IX, Part II is hereby amended as follows:>START OF GRAPHIC>1. The heading after 'model' on page 1 is amended to read as follows:'(Maximum format: A4 (210 Ã  297 mm), or a folder of A4 format)'.2. The first line of item 0.2 is amended to read:'0.2. Type: .'.3. Footnote 1 is amended to read as follows:'(1) Indicate also the numerical or combined number/letter identification code. This code shall contain not more than 25 or 35 positions for a variant or version respectively.'4. Side 2 of Annex IX, Part II is replaced by the following:'Side 2For incomplete vehicles of category M1(The values and units indicated below are those given in the type-approval documentation of the relevant Directives.In case of conformity of production (COP) tests, the values must be verified according to the methods laid down in the relevant Directives taking into account the COP test tolerances allowed in those Directives.)1. Number of axles: .............................. and wheels: .2. Powered axles: ......3. Wheel base: ...... mm5. Axle(s) track: 1. ...... mm 2. ...... mm 3. ...... mm6.2 Maximum permissible length of the completed vehicle: ...... mm7.2 Maximum permissible width of the completed vehicle: ...... mm9.1 Height of the centre of gravity (c.o.g.): ...... mm9.2 Maximum permissible height of the c.o.g of the completed vehicle: ...... mm9.3 Minimum permissible height of the c.o.g of the completed vehicle: ...... mm13.1. Minimum permissible mass of the completed vehicle: ...... kg13.2. Distribution of this mass among the axles:1. ...... kg 2. ...... kg 3. ...... kg14.1. Technically permissible maximum laden mass: ...... kg14.2. Distribution of this mass among the axles:1. ...... kg 2. ...... kg 3. ...... kg14.3. Technically permissible mass on each axle:1. ...... kg 2. ...... kg 3. ...... kg16. Maximum permissible roof load: ...... kg17. Maximum mass of trailer: (braked): ...... kg (unbraked): ...... kg18. Maximum mass of combination: ...... kg19.1. Maximum vertical load at the coupling point for a trailer: ...... kg20. Engine manufacturer: .21. Engine code: .22. Working principle: .22.1. Direct injection: yes/no (1)23. Number and arrangement of cylinders: .24. Capacity: ...... cm325. Fuel: .26. Maximum net power: ...... kW at ...... min-127. Clutch (type): .28. Gearbox (type): .29. Gear ratios: 1. ...... 2. ...... 3. ...... 4. ...... 5. ...... 6. ......30. Final drive ratio: .32. Tyres and wheels: Axle 1: ...... Axle 2: ...... Axle 3: ......34. Steering, method of assistance: .35. Brief description of the braking system: .41. Number and configuration of doors: .42.1. Number and position of seats: .43.1. Approval mark of coupling device, if fitted: .43.3. Types or classes of coupling devices which can be fitted: .43.4. Characteristic values (1): D/V/S/U45. Sound level: Stationary: ...... dB(A) at engine speed: ...... min-1Drive-by: ...... dB(A)46.1. Exhaust emissions (2): CO: ......HC: ...... NOx: ......HC + NOx: ......Particulates: ......47. Fiscal power or national code number(s):Italy: ...... France: ...... Spain: ......Belgium: ...... Germany: ...... Luxembourg: ......Denmark: ...... Netherlands: ...... Greece: ......United Kingdom: ...... Ireland: ...... Portugal: ......Austria: ...... Sweden: ...... Finland: ......49. Chassis designed for off-road vehicles only: yes/no (1)50. Remarks: .51. Exemptions: .(1) Delete where not applicable.(2) Indicate the number of the applicable Directive.'>END OF GRAPHIC>11. Annex X is hereby replaced by the following:'ANNEX XCONFORMITY OF PRODUCTION PROCEDURES0. CONFORMITY OF PRODUCTIONConformity of production to ensure conformity to the approved type as referenced in Article 10 of this Directive including assessment of quality management systems referenced below as initial assessment (1) and verification of the approval subject and product related controls referenced below as product conformity arrangements.1. INITIAL ASSESSMENT1.1. The approval authority of a Member State must verify, before granting type-approval, the existence of satisfactory arrangements and procedures for ensuring effective control so that components, systems, separate technical units or vehicles when in production conform to the approved type.1.2. The requirement in point 1.1 must be verified to the satisfaction of the authority granting type-approval. That authority shall be satisfied with the initial assessment and the initial product conformity arrangements at 2 below, taking account, as necessary, of one of the arrangements described at 1.2.1 to 1.2.3 below, or a combination of those arrangements in full or in part as appropriate.1.2.1. The actual initial assessment and/or verification of product conformity arrangements may be carried out by the approval authority granting type-approval or a technical service on behalf of the approval authority.1.2.1.1. When considering the extent of the initial assessment to be carried out, the approval authority may take account of available information relating to:- the manufacturer's certification described in 1.2.3 below which has not been qualified or recognised under that paragraph,- in the case of component or separate technical unit approval, quality system assessments performed in the component or separate technical unit manufacturer's premises by vehicle manufacturer(s), according to one or more of the industry sector specifications satisfying the requirements in harmonised standard EN ISO 9002 - 1994.(1) Guidance on the planning and conduct of assessment is to be found in harmonised standard ISO 10011, Parts 1, 2 and 3, 1991.1.2.2. The actual initial assessment and/or verification of product conformity arrangements may also be carried out by the approval authority of another Member State or the technical service designated for this purpose by the approval authority. In that case, the approval authority of the other Member State shall prepare a statement of compliance outlining the areas and production facilities it has covered as relevant to the product(s) to be type approved and to the directive according to which these products are to be approved (1). On receiving an application for a compliance statement from the approval authority of a Member State granting type-approval, the approval authority of another Member State shall send forthwith the statement of compliance or advise that it is not in a position to provide such a statement. The statement of compliance should at least include:>TABLE>1.2.3. The approval authority must also accept the manufacturer's suitable certification to harmonised standard EN ISO 9002 - 1994 (whose scope covers the locations of production and product(s) to be approved) or an equivalent harmonised standard as satisfying the initial assessment requirements of point 1.2. The manufacturer must provide details of the certification and undertake to inform the approval authority of any revisions to its validity or scope."Suitable" means granted by a certification body complying with harmonised standard EN 45012, and either qualified as such by the approval authority of a Member State itself, or accredited as such by a national accreditation organisation of a Member State and recognised by that Member State's approval authority.The approval authorities of the Member State shall inform each other of the certification bodies they have qualified or recognised as abovementioned, and of any revision to the validity or scope of these bodies.1.3. For the purpose of the whole vehicle type-approval, the initial assessments carried out for granting of approvals for systems, components and technical units of the vehicle need not be repeated, but shall be completed by an assessment covering the locations and activities relating to the assembly of the whole vehicle not covered by the former assessments.2. PRODUCT CONFORMITY ARRANGEMENTS2.1. Every vehicle, system, component or separate technical unit approved pursuant to this Directive or a separate Directive must be so manufactured as to conform to the type approved by meeting the requirements of this Directive or a separate Directive contained in the complete list set out in Annex IV or XI.2.2. The approval authority of a Member State, at the time of granting a type-approval, must verify the existence of adequate arrangements and documented control plans, to be agreed with the manufacturer for each approval, to carry out at specified intervals those tests or associated checks necessary to verify continued conformity with the approved type including specifically, where applicable, tests specified in the separate Directives.(1) For example, the relevant separate Directive if the product to be approved is a system, component or technical unit, and Directive 70/156/EEC if it is a whole vehicle2.3. The holder of the approval must, in particular:2.3.1. ensure the existence and application of procedures for effective control of the conformity of products (vehicles, systems, components or separate technical units) to the approved type;2.3.2. have access to the testing or other appropriate equipment necessary for checking the conformity to each approved type;2.3.3. ensure that test or check results data are recorded and that annexed documents remain available for a period to be determined in agreement with the approval authority. This period is not required to exceed 10 years;2.3.4. analyse the results of each type of test or check, in order to verify and ensure the stability of the product characteristics, making allowance for variation of an industrial production;2.3.5. ensure that for each type of product, at least the checks prescribed in this Directive and the tests prescribed in the applicable separate Directives contained in the complete list set out in Annex IV or XI, are carried out;2.3.6. ensure that any set of samples or test pieces, giving evidence of non-conformity in the type of test or check in question gives rise to a further sampling and test or check. All the necessary steps shall be taken to restore conformity of the corresponding production;2.3.7. in the case of whole-vehicle approval, the checks referred to in point 2.3.5 are restricted to those verifying the correct build specification in relation to the approval and especially to the information document laid down in Annex III and the information required for certificates of conformity given in Annex IX to this Directive.3. CONTINUED VERIFICATION ARRANGEMENTS3.1. The authority which has granted type-approval may at any time verify the conformity control methods applied in each production facility.3.1.1. The normal arrangements shall be to monitor the continued effectiveness of the procedures established at 1.2 (initial assessment and product conformity) of this Annex.3.1.1.1. Surveillance activities carried out by a certification body (qualified or recognised as required by paragraph 1.2.3 of this Annex) must be accepted as satisfying the requirements of 3.1.1 with regard to the procedures established at initial assessment (paragraph 1.2.3).3.1.1.2. The normal frequency of verifications by the approval authority (other than those at 3.1.1.1) shall be such as to ensure that the relevant controls applied in accordance with Sections 1 and 2 of this Annex are reviewed over a period consistent with the climate of trust established by the approval authority.3.2. At every review, records of tests or checks and records of production shall be made available to the inspector; in particular, records of those tests or checks documented as required by point 2.2 of this Annex.3.3. Where the nature of the test is appropriate, the inspector may select samples at random to be tested in the manufacturer's laboratory (or by the technical service where the separate Directive so provides). The minimum number of samples may be determined according to the results of the manufacturer's own verification.3.4. Where the level of control appears unsatisfactory, or when it seems necessary to verify the validity of the tests carried out in application of point 3.2 the inspector must select samples to be sent to the technical service with conducted the type-approval tests.3.5. The approval authority may carry out any check or test prescribed in this Directive or in the applicable separate Directives contained in the complete list set out in Annex IV or XI.3.6. In cases where unsatisfactory results are found during an inspection or a monitoring review, the approval authority must ensure that all necessary steps are taken to restore conformity of production as rapidly as possible.`12. Annex XI is hereby amended to read as follows:'ANNEX XINature of and provisions for special purpose vehicles(see Article 4)Appendix 1Motor caravans - Ambulances - Hearses>TABLE>Appendix 2Armoured vehicles>TABLE>`13. In Annex XII.B a new first paragraph is inserted to read as follows:'The maximum number of complete and completed vehicles put into service in each Member State under the procedure laid down in Article 8(2)(b) shall be restricted in one of the following ways to be chosen by the Member State:either1. the maximum number of vehicles of one or more types may, in the case of category M1, not exceed 10 % and in the case of all other categories not exceed 30 % of the vehicles of all types concerned put into service in that Member State during the previous year.Should 10 %, respectively 30 %, be less than 100 vehicles, then the Member State may allow the putting into service of a maximum of 100 vehicles;or2. vehicles of any one type shall be restricted to those for which a valid certificate of conformity was issued on or after the date of manufacture and which remained valid for at least three months after its date of issue but subsequently lost its validity because of coming into force of a separate Directive.A special entry shall be made on the certificate of conformity of the vehicles put into service under this procedure.`14. Annex XIV is hereby amended as follows:1. Paragraph 1.1, second sentence is replaced by the following:'To this end approval authorities must ensure, before granting first and subsequent stage approval . . .`.2. Paragraph 4, second indent is replaced by the following:'- Sections 1, 3 and 4 of the EC type-approval number,`.3. In the Appendix, delete '*01`.15. Insert a new Annex to read as follows:'>START OF GRAPHIC>ANNEX XVManufacturer's declaration of base/incomplete vehicle of category other than M1CERTIFICATE OF ORIGIN OF THE VEHICLEDeclaration numberIn accordance with Article 2(10) of Directive 98/14/EC the undersigned hereby declares that the vehicle as specified below, has been manufactured in his own factory and that it is a newly manufactured vehicle.0.1. Make (trade name of manufacturer): .0.2. Type of vehicle: .0.2.1. Commercial name(s): .0.3. Means of identification of type: .0.8. Address(es) of assembly plant(s): .Moreover, the undersigned declares that the vehicle when delivered complied with the following Directives:>TABLE>The present declaration is issued according to the provisions established in Annex XI to Directive 98/14/EC..........(Place) ...........(Signature) ............(Date)>END OF GRAPHIC>`